Exhibit 10.81

 

BEARINGPOINT, INC.

RESTRICTED STOCK UNIT AGREEMENT

 

BearingPoint, Inc. (collectively with its subsidiaries and affiliates, the
“Company”) has granted to the individual (the “Award Recipient”) named in the
Award Notice of Restricted Stock Unit Grant (the “RSU Award Notice”) to which
this Restricted Stock Unit Agreement (the “Agreement”) is attached, an award
consisting of restricted stock units, subject to the terms and conditions set
forth in the RSU Award Notice and this Agreement. The award has been granted
pursuant to the BearingPoint, Inc. 2000 Long-Term Incentive Plan (the “Plan”).
By signing the RSU Award Notice, the Award Recipient: (a) acknowledges receipt
of and represents that the Award Recipient has read and is familiar with the RSU
Award Notice, this Agreement and the Plan, (b) accepts the award subject to all
of the terms and conditions of the RSU Award Notice, this Agreement and the Plan
and (c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Compensation Committee (the “Committee”) of the Board of
Directors of the Company regarding any questions arising under the RSU Award
Notice, this Agreement or the Plan. Unless otherwise defined herein, capitalized
terms shall have the meanings assigned to such terms in the RSU Award Notice or
the Plan.

 

1. Grant of Restricted Stock Units.

 

a. On the Grant Date, the Award Recipient shall acquire, subject to the
provisions of this Agreement, restricted stock units (the “Restricted Stock
Units”) having the value set forth in the RSU Award Notice, subject to (i) the
availability of Authorized Shares under Section 1.5(a) of the Plan and
(ii) adjustment by the Committee as provided in Section 7.7 of the Plan. Each
Restricted Stock Unit consists of a bookkeeping entry representing the right to
receive on a date determined in accordance with the RSU Award Notice and this
Agreement either (i) one share of Common Stock, or (ii) cash equal to the Fair
Market Value of one share of Common Stock.

 

b. The Award Recipient is not required to make any monetary payment (other than
applicable tax withholding, if any, and payment of the par value of the Common
Stock, if required by law) as a condition to receiving cash or shares of Common
Stock issued upon settlement of the Restricted Stock Units, the consideration
for which shall be future services to be rendered to the Company or for its
benefit.

 

2. Vesting of Restricted Stock Units. Except as provided in Sections 4 and 7 of
this Agreement, the Restricted Stock Units shall become vested and
nonforfeitable in accordance with the Vesting Schedule set forth in the RSU
Award Notice, provided, however, to the extent not already vested, the
Restricted Stock Units shall become 100% vested and nonforfeitable on the death
or Disability of the Award Recipient while employed by the Company.

 

3. Termination of Employment.

 

a. If the Award Recipient’s employment terminates for any reason or no reason,
with or without “Cause,” other than on account of death or Disability, the Award

 

1



--------------------------------------------------------------------------------

Recipient shall forfeit and the Company shall automatically reacquire all
Restricted Stock Units which are not, as of the time of such termination,
vested, and the Award Recipient shall not be entitled to any payment or other
consideration therefor, provided, however, that on the termination of the Award
Recipient’s employment by the Company without “Cause” or by the Award Recipient
for “Good Reason,” the portion of the Restricted Stock Units that is scheduled
to vest on the next Vesting Date specified in the RSU Award Notice shall vest on
the date of the Award Recipient’s termination.

 

b. “Cause” shall mean the occurrence, the failure to prevent the occurrence, or
failure to cure after the occurrence (when a cure is permitted), as the case may
be, of any of the following circumstances after the Award Recipient’s receipt of
written notification from the General Counsel which includes a detailed
description of the claimed circumstance: (i) the Award Recipient’s embezzlement,
misappropriation of corporate funds, or the Award Recipient’s material acts of
dishonesty; (ii) the Award Recipient’s commission or conviction of any felony or
of any misdemeanor involving moral turpitude, or entry of a plea of guilty or
nolo contendre to any felony or misdemeanor involving moral turpitude; (iii) the
Award Recipient’s engagement, without a reasonable belief that his or her action
was in the best interests of the Company, in any activity that could harm the
business or reputation of the Company in a material manner; (iv) the Award
Recipient’s willful failure to adhere to the Company’s material corporate codes,
policies or procedures that have been communicated to him or her; or (v) the
Award Recipient’s violation of any statutory or common law duty or obligation to
the Company, including, without limitation, the duty of loyalty, provided,
however, that in the case of clauses (iii), (iv) and (v), the Company shall
provide the Award Recipient with the opportunity to cure any Cause event during
the 15-day period after his or her receipt of written notice describing the
Cause event, and provided, further, that a Cause event shall be considered to be
cured only if all adverse consequences of the Cause event have been fully
remedied.

 

c. “Good Reason” shall mean the occurrence or failure to cause the occurrence,
as the case may be, without the Award Recipient’s express written consent, of
any of the following circumstances for more than 15 days after receipt by the
General Counsel of the Company of the Award Recipient’s written notification and
description of the claimed circumstance: (i) any adverse change in the Award
Recipient’s then positions, titles or reporting obligations, or a material
diminution of the Award Recipient’s duties, responsibilities or authority or the
assignment to the Award Recipient of duties or responsibilities that are
materially adversely inconsistent with the Award Recipient’s position, (ii) a
relocation of the Award Recipient’s office to a location more than 75 miles from
the Award Recipient’s office on the initial Grant Date, (iii) any material
breach by the Company of any provision of the Managing Director Agreement with
the Award Recipient or (iv) the failure of any successor to the Company (whether
direct or indirect and whether by merger, acquisition, consolidation or
otherwise) to assume in a writing delivered to the Award Recipient upon the
successor becoming such, the obligations of the Company under this Agreement,
provided, however, that this clause shall not apply if the transaction results
in the successor becoming legally required to fulfill the obligations of the
Company under this Agreement, whether by operation of law or otherwise.

 

2



--------------------------------------------------------------------------------

4. Termination of Restricted Stock Units and Forfeiture of Restricted Stock
Units Gain.

 

a. If the Award Recipient:

 

i. breaches any covenant concerning confidentiality or intellectual property or
concerning noncompetition or nonsolicitation of clients, prospective clients or
personnel of the Company and its Affiliates to which the Award Recipient is or
may become a party in the future;

 

ii. fails (A) to complete on a timely basis all current and future training
relating to the Company’s policies and procedures, including financial reporting
and timekeeping training, (B) to consistently follow all Company policies and
procedures and to confirm that the employees the Award Recipient supervises are
following such Company policies and procedures, (C) to meet such cash collection
goals, if any, as are established for the Award Recipient by the Company from
time to time or (D) to participate in the Company’s variable compensation
program; or

 

iii. is terminated for “Cause;”

 

then, in addition to and without in any way limiting any remedies under any of
the covenants described above in this Section 4(a) or otherwise:

 

(A) any unvested Restricted Stock Units and any vested Restricted Stock Units
that have not settled as provided in Section 5(a) shall be forfeited
automatically on the date the Award Recipient commits such breach as is
specified in clause (i), fails to act as specified in clause (ii) or is
terminated for “Cause;” and

 

(B) in the event of a breach described in Section 4(a)(i), the Award Recipient
shall pay the Company, within five business days of receipt by the Award
Recipient of a written demand therefor, an amount in cash equal to the aggregate
of (i) cash received in settlement of Restricted Stock Units and (ii) the amount
determined by multiplying the number of shares of Common Stock issued in
settlement of Restricted Stock Units prior to the date the Award Recipient
breaches such covenant (without reduction for any shares of Common Stock
delivered by the Award Recipient or withheld by the Company pursuant to
Section 6(c)) by the Fair Market Value of a share of Common Stock on the date
the shares of Common Stock were issued to the Award Recipient; and

 

(C) in the event of a breach described in Section 4(a)(ii) or if the Award
Recipient is terminated for Cause other than for a breach referenced in
Section 4(a)(i), the Award Recipient shall pay the Company, within five business
days of receipt by the Award Recipient of a written demand therefor, an amount
in cash equal to 50% of the aggregate of (i) cash received in settlement of
Restricted Stock Units and (ii) the amount determined by multiplying the number
of shares of Common Stock issued in settlement of Restricted Stock Units prior
to the date of the breach described in Section 4(a)(ii) or the date the Award
Recipient is terminated for Cause other than for a breach referenced in
Section 4(a)(i) (without reduction

 

3



--------------------------------------------------------------------------------

for any shares of Common Stock delivered by the Award Recipient or withheld by
the Company pursuant to Section 6(c)) by the Fair Market Value of a share of
Common Stock on the date the shares of Common Stock were issued to the Award
Recipient; and

 

(D) the Award Recipient shall pay any damages in excess of the amounts paid to
the Company under clauses (B) or (C) above.

 

b. The Award Recipient agrees that by executing the RSU Award Notice, the Award
Recipient authorizes the Company and its Affiliates to deduct any amount or
amounts owed by the Award Recipient pursuant to Section 4(a) from any amounts
payable by the Company or any Affiliate to the Award Recipient, including,
without limitation, any amount payable to the Award Recipient as salary, wages,
vacation pay or bonus. This right of setoff shall not be an exclusive remedy,
and the Company’s or an Affiliate’s election not to exercise this right of
setoff with respect to any amount payable to the Award Recipient shall not
constitute a waiver of this right of setoff with respect to any other amount
payable to the Award Recipient or any other remedy.

 

5. Settlement of the Restricted Stock Units.

 

a. Issuance of Shares of Common Stock or Cash. Subject to the provisions of
Sections 1(a), 5(b), 5(c) and 5(d), the Company shall issue to the Award
Recipient, on the Settlement Date with respect to each Restricted Stock Unit to
be settled on such date, (i) the number of shares of Common Stock that is equal
to the number of vested Restricted Stock Units, after any adjustments under
Section 7.7 of the Plan, calculated in accordance with the Settlement Schedule
contained in the RSU Award Notice, (ii) cash or (iii) a combination of cash and
shares of Common Stock, provided that each Restricted Stock Unit shall be
settled in the form specified in clause (i), unless the Committee, in its sole
discretion, specifies prior to the Settlement Date that the issuance shall be in
the form specified in clause (ii) or clause (iii), and provided further that any
Restricted Stock Units that vest as a result of the death or Disability of the
Award Recipient shall be settled in full on the next Settlement Date specified
in the Settlement Schedule that occurs after the death or Disability of the
Award Recipient. If the Committee elects to pay the Award Recipient in cash, the
payment shall equal the Fair Market Value of the number of shares of Common
Stock on the Settlement Date that is equal to the number of vested Restricted
Stock Units, after any adjustments under Section 7.7 of the Plan, calculated in
accordance with the Settlement Schedule contained in the RSU Award Notice.
Shares of Common Stock issued in settlement of Restricted Stock Units shall not
be subject to any restriction on transfer other than any such restriction as may
be required pursuant to Sections 5(b), 5(c) or 5(d).

 

b. If the Award Recipient terminates his or her employment, other than for Good
Reason or on account of death or Disability, then (i) the Company shall not
issue to the Award Recipient any additional shares of Common Stock underlying
outstanding vested Restricted Stock Units pursuant to Section 5(a) of this
Agreement until January 1, 2015, at which time any outstanding vested Restricted
Stock Units shall be settled as provided in Section 5(a), and (ii) the Award
Recipient shall not sell, assign, alienate, pledge, attach or otherwise transfer

 

4



--------------------------------------------------------------------------------

or encumber any shares of Common Stock previously issued to the Award Recipient
pursuant to Section 5(a) until January 1, 2015.

 

c. Restrictions on Grant of the Restricted Stock Units and Issuance of Shares.
The grant of the Restricted Stock Units and issuance of shares of Common Stock
upon settlement of the Restricted Stock Units shall be subject to and in
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. No shares of Common Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Common
Stock may then be listed. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the Restricted Stock Units shall relieve the Company of any liability
in respect of the failure to issue such shares as to which such requisite
authority shall not have been obtained. As a condition to the settlement of the
Restricted Stock Units, the Company may require the Award Recipient to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect thereto as may be requested by the Company.

 

d. Restrictions on Sale of Shares. Until January 1, 2015, the Award Recipient
shall not transfer any shares of Common Stock received upon the settlement of
Restricted Stock Units pursuant to Section 5(a) except (i) in sales, redemptions
or other transactions, underwritten public offerings or share repurchases, in
each case as approved in writing by the Company either specifically or by
general policy, or (ii) to estate and/or tax planning vehicles, family members
and charitable organizations that become bound hereby by express agreement, in
each case as approved in writing by the Company (which approval may be subject
to such other conditions, including the requirement that any transferee become
bound by any other agreement, as the Company may, in its sole discretion,
require). The Company shall use its reasonable efforts to facilitate the sales,
redemptions or other transactions, underwritten public offerings or share
repurchases referred to in clause (i) of the preceding sentence, at the
Company’s expense, promptly after each settlement of the Restricted Stock Units.
The Award Recipient agrees that, in the Company’s sole discretion, and until
January 1, 2015, all of his or her shares of Common Stock shall either (i) bear
legends that reflect the restrictions imposed by this Section 5 or (ii) be held
in custody by a custodian designated by the Company.

 

e. Registration of Shares. Shares issued in settlement of the Restricted Stock
Units shall be registered in the name of the Award Recipient, or, if applicable,
in the names of the heirs of the Award Recipient. Such shares may be issued
either in certificated or book entry form. In either event, the certificate or
book entry account shall bear such restrictive legends or restrictions as the
Company, in its sole discretion, shall require.

 

f. Fractional Shares. The Company shall not be required to issue fractional
shares upon settlement of the Restricted Stock Units.

 

5



--------------------------------------------------------------------------------

g. Dividend Equivalents. As of each dividend payment date for each cash dividend
on the Common Stock, the Award Recipient shall receive additional restricted
stock units, which shall be subject to the same terms and conditions as the
Restricted Stock Units granted pursuant to the RSU Award Notice and this
Agreement. The number of additional restricted stock units to be granted shall
equal: (i) the product of (x) the per-share cash dividend payable with respect
to each share of Common Stock on that date, multiplied by (y) the total number
of Restricted Stock Units which have not been settled or forfeited as of the
record date for such dividend, divided by (ii) the Fair Market Value of one
share of Common Stock on the payment date of such dividend.

 

6. Withholding Taxes.

 

a. In General. Unless Section 6(b) or Section 6(c) applies, the Award Recipient
shall pay to the Company, or make provision satisfactory to the Company for
payment of, any federal, state, local or foreign taxes required by law to be
withheld with respect to the issuance of shares of Common Stock in settlement of
any Restricted Stock Units, no later than the date required by law (the “Tax
Date”). The Company shall have no obligation to deliver shares of Common Stock
until the tax withholding obligations of the Company have been satisfied by the
Award Recipient.

 

b. Payment in Cash. The Company shall withhold from any payment under
Section 5(a) the amount of any federal, state, local or foreign taxes required
by law to be withheld with respect to the settlement of the Restricted Stock
Units in cash.

 

c. Payment in Shares. The Award Recipient may satisfy all or any portion of the
Company’s tax withholding obligations by requesting the Company, in its sole
discretion, to withhold a number of whole shares of Common Stock otherwise
deliverable to the Award Recipient in settlement of the Restricted Stock Units
having a Fair Market Value, as of the Tax Date, not in excess of the amount of
such tax withholding obligations determined by the applicable minimum statutory
withholding rates. Any adverse consequences to the Award Recipient resulting
from the procedure permitted under this Section 6(c), including, without
limitation, tax consequences, shall be the sole responsibility of the Award
Recipient.

 

7. Change in Control. In the event of a Change in Control of the Company, the
Restricted Stock Units shall become 100% vested and nonforfeitable effective as
of the date of the Change in Control, provided that the Award Recipient’s
employment has not terminated prior to such date. The Restricted Stock Units
shall be settled in accordance with Section 5(a) on the date of the Change in
Control, and all restrictions on the sale of Company Common Stock under
Section 5 shall terminate on the date of the Change of Control.

 

8. Rights as a Stockholder. The Award Recipient shall have no rights as a
stockholder with respect to any shares which may be issued in settlement of the
Restricted Stock Units until either (i) a certificate is issued for such shares
or (ii) an appropriate entry is made in the account of the Award Recipient
evidencing that such shares are owned by the Award Recipient. No adjustment
shall be made for dividends, distributions or other rights for which the

 

6



--------------------------------------------------------------------------------

record date is prior to the date such certificate is issued or an appropriate
entry is made in the account of the Award Recipient evidencing that such shares
are owned by the Award Recipient, except as provided in Section 7.7 of the Plan
and Section 5(e) of this Agreement.

 

9. No Employment Rights. The Award Recipient acknowledges that the Award
Recipient’s employment is “at will” and is for no specified term. Nothing in
this Agreement shall confer upon the Award Recipient any right to continue in
the employment of the Company or interfere in any way with any right of the
Company to terminate the Award Recipient’s employment at any time.

 

10. Legends. The Company may at any time place legends referencing any
restrictions, including, without limitation, applicable federal, state or
foreign securities law restrictions, on all certificates representing shares of
Common Stock issued pursuant to this Agreement. The Award Recipient shall, at
the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Agreement in the
possession of the Award Recipient in order to carry out the provisions of this
Section.

 

11. Nontransferability of Restricted Stock Units. Neither this Agreement nor any
of the Restricted Stock Units subject to this Agreement shall be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance or garnishment by creditors of the Award Recipient or the
Award Recipient’s beneficiary, except transfer by will or by the laws of descent
and distribution. All rights with respect to the Agreement shall be exercisable
during the Award Recipient’s lifetime only by the Award Recipient or the Award
Recipient’s guardian or legal representative.

 

12. Amendment. The Committee may amend this Agreement at any time, provided,
however, that no such amendment may adversely affect the Award Recipient’s
rights under this Agreement without the consent of the Award Recipient, except
to the extent such amendment is reasonably determined by the Committee, in its
sole discretion, to be necessary to comply with applicable law or to prevent a
detrimental accounting impact. No amendment or addition to this Agreement shall
be effective unless in writing.

 

13. Waivers; Exceptions. Any provision or requirement of this Agreement may be
waived and any exception to the terms of this Agreement may be granted, in each
case, generally or specifically, in whole or in part, and subject to any
conditions, by the Committee or the Chief Executive Officer of the Company.

 

14. Administration of this Agreement. All questions of interpretation concerning
the RSU Award Notice and this Agreement shall be determined by the Committee.
All determinations by the Committee shall be final and binding upon all persons
having an interest in the award.

 

15. Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding

 

7



--------------------------------------------------------------------------------

upon the Award Recipient and the Award Recipient’s heirs, executors,
administrators, guardians, legal representatives, successors and assigns.

 

16. Integrated Agreement. The RSU Award Notice, this Agreement and the Plan
constitute the entire understanding and agreement of the Award Recipient and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations
or warranties among the Award Recipient and the Company with respect to such
subject matter other than those as set forth or provided for herein or therein.
To the extent contemplated herein or therein, the provisions of the RSU Award
Notice and the Agreement shall survive any settlement of the award and shall
remain in full force and effect.

 

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, other than the
conflict of laws principles thereof.

 

18. Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

*****

 

8